The Chancellor.
The defendant, William M. Eorce, being a creditor of Archibald 3L Brown, brought suit against him to recover his debt. The complainant, also a creditor of Mr. Brown, placed his claim in the hands of an attorney for collection. The latter proposed to obtain, if practicable, an assignment from the debtor of an interest he had in the estate of his deceased father-in-law, to secure the payment of the debts *164of his client and Mr. Force. Mr. Force was willing to accept that arrangement if it could be effected, provided it included the payment of his attorney’s fees, and he appears to have said so. Though Mr. Brown executed an assignment of the interest, it was not for the benefit of Taylor and Force alone, but included in its provisions the claims of other creditors, also, to be paid ratably with theirs. He never delivered the assignment. Mr. Force proceeded to judgment with his suit and took supplementary proceedings thereon at law, and filed a bill in this court to obtain satisfaction of his debt out of the before-mentioned interest. The complainant seeks to restrain him in those proceedings, on the ground that, although Mr. Brown did not deliver the assignment, he executed it and promised to deliver it, and, therefore, it should be regarded in equity as having been delivered at the time when he ought, according to his promise, to have delivered it, which was before Mr. Force obtained judgment. But Mr. Force does not appear to have done or said anything which makes it inequitable for him to proceed to collect his debt by the means which he has taken. He does not appear to have gained his advantage by inequitable conduct or methods, but, on the other hand, seems to have acted fairly in all respects.
The motion will be denied, with costs.